Per Curiam.
Claimant was a member of a copartnership doing business under the firm name of Duprea Brothers, shown in this record to be the employer. That the policy was intended to cover the employers is not indicated by its terms. No provision of the policy covers an employer and throughout the policy it appears that it is intended to cover only employees. The copartners are the employers and one of them may not become an employee of himself. The award should be reversed and the claim dismissed on the authority of Lyle v. Lyle Cider & Vinegar Co. (215 App. Div. 736; affd., 243 N. Y. 257) and LeClear v. Smith (207 App. Div. 71). Van Kirk, Davis, Whitmyer, Hill and Hasbrouck, JJ., concur. Award reversed and claim dismissed, with costs against the State Industrial Board.